Petitioner has appealed from an order of the Albany Special Term of the Supreme Court denying its application to restrain the Public Service Commission from proceeding in connection with an application of the Suburban Bus Company, Inc., to operate a bus line and also to declare invalid an ordinance adopted by the common council of the city of Yonkers on the 12th day of December, 1939. The Special Term held that issues of fact are presented which should be tried. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ_